Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to submission entered on 7/26/2022.  Applicant submission amends claims 1, 11, and 16. Claims 1-5, 7-14, and 16-19 remain pending. Claims 6, 15, and 20 are previously canceled.
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
Applicant submits that Ghavami and Barton do not teach the amended features of claim 1, 11 and 16 specifically the recitation wherein the spectrum allocation indicates one or more portions of spectrum associated with-one or more user equipment (UE) types.
Examiner respectfully disagrees.
Examiner notes that after further consideration in response to claims as amended examiner finds that previously cited art Ghavami teaches the aforementioned feature and also Barton further teaches the aforementioned feature, as reflected in the updated grounds of rejection below.
Ghavami  teaches wherein the spectrum allocation indicates one or more portions of spectrum associated with-one or more user equipment (UE) types (See Gila Fig. 3, Fig. 4 402, 404, See Gila Col. 8 Lines 55-68 “The frequency band can also be selected for the communication session with the wireless based on a service class associated with the wireless device. For example, the wireless device can be associated with a level of priority provisioned within the communication system for the wireless device, such as a premium-level subscriber, an emergency responder, and the like. When the service class associated with the wireless device is relatively higher, a frequency band comprising a larger channel bandwidth can be selected. When the service class associated with the wireless device is relatively lower, a frequency band comprising a smaller channel bandwidth can be selected.”; See also Col. 6 l.18-35 teaching associating frequency band to application type, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day, and historical data).  Barton also teaches [0115]-[0116] teaches spectrum allocations for priority user types, subscriber type, user identifiers, [0117] teaches spectrum allocations based on best effort user types.
Therefore applicant argument is not persuasive.  Similarly the argument for dependent claims is also not persuasive in view of the updated rejection in response to claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 11, and 16 recite the limitation "the one or more traffic types” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5, 7-10, 12-14 and 17-19 are rejected for containing the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghavami; Gila et al. US 9332547 in view of BARTON; Robert et al. US 20190159176.

Regarding Claim 1, Gila discloses A method (See Gila Fig. 3, Fig. 6 Col. 12 l.7-40 processing node), comprising:
receiving, by a flow controller executing at a network element of a telecommunication network (See Gila Fig. 3, Fig. 6, Col. 12 l.7-40 processing node configured to select frequency band, processing node may be access node 306, gateway node 310 or controller node 308) , one or more input factors associated with a radio access network (RAN) (See Gila Fig. 3, Fig. 4 402, 404, Col. 7 l.1-67 teaching receiving metrics including service class, traffic class, bandwidth usage, application type);
determining, by the flow controller, a state of the RAN based on the input factors (See Gila Fig. 3, Fig. 4 402, 404,  Col. 7 l.1-67 determining state of RAN including bandwidth usage, data traffic pattern, traffic class, time of day);
generating, by the flow controller, a spectrum allocation (See Gila Fig. 4 402, 404, Col. 6 l.18-35 teaching associating frequency band to application type) based at least in part on a system trained  based on historical data associated with the input factors (See Gila Fig. 4 402, 404, Col. 6 l.18-35, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day, and historical data) and on the state of the RAN (See Gila Fig. 4 402, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day which correspond to state of RAN); 
wherein the spectrum allocation indicates one or more portions of spectrum associated with-one or more user equipment (UE) types (See Gila Fig. 3, Fig. 4 402, 404, See Gila Col. 8 Lines 55-68 “The frequency band can also be selected for the communication session with the wireless based on a service class associated with the wireless device. For example, the wireless device can be associated with a level of priority provisioned within the communication system for the wireless device, such as a premium-level subscriber, an emergency responder, and the like. When the service class associated with the wireless device is relatively higher, a frequency band comprising a larger channel bandwidth can be selected. When the service class associated with the wireless device is relatively lower, a frequency band comprising a smaller channel bandwidth can be selected.”; See also Col. 6 l.18-35 teaching associating frequency band to application type, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day, and historical data);
and causing, by the flow controller, one or more base stations of the RAN (See Gila Fig. 3 Col. 4 l. 48-55 access node 306) to use the one or more portions of spectrum indicated by the spectrum allocation during communications with one or more UEs that are associated with the one or more traffic types or the one or more UE types (See Gila Fig. 3, Fig. 4 406-410, Col. 8. L. 1-30 selection of frequency band for communication session),
wherein the historical data associated with the input factors includes: packet characteristics associated with data packets passing through the flow controller, UE characteristics associated with the one or more UEs, and network characteristics associated with the RAN (See Gila Fig. 3, Fig. 4 402, 404, Col. 7 l.1-67 teaching various packet, UE and RAN characteristics such as service class, traffic class, bandwidth usage, application type).
Gila does not explicitly disclose the flow controller generates the spectrum allocation based at least in part on a trained machine learning system.
Barton teaches wherein the flow controller generates the spectrum allocation based at least in part on a machine learning system trained based on historical data associated with the input factors (See Barton Fig. 1, Fig. 4, [0046] As another example, default spectrum allocations may be additionally or alternatively allocated based on machine learning techniques which predict metrics from historical metrics, for one or both of WiFi network 130 and RAN 140; See also Barton [0115]-[0116] teaches spectrum allocations for priority user types, subscriber type, user identifiers, [0117] teaches spectrum allocations based on best effort user types).
Barton further also teaches wherein the historical data associated with the input factors includes: packet characteristics associated with data packets passing through the flow controller, UE characteristics associated with the one or more UEs, and network characteristics associated with the RAN (See Barton [0046] Historical metric(s) may include, for instance any of channel utilization, bandwidth utilization, number of wireless devices, throughput, mean opinion square (MOS), spectral efficiency, number of flows, number of flows per level of service (e.g. per access category), QCI/bearer, packet loss, jitter, delay, number of retries, user types (e.g. subscriber types) of users affiliated with wireless devices 150 or 170, application types, types of service(s) (e.g. priority, non-priority, best effort, etc.), etc.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Gila to include the noted teachings of Barton, in order to optimize spectrum allocations for WiFi and radio access networks (Barton [0148]). 

Regarding Claims 11, Gila discloses A network element (See Gila Fig. 3, Fig. 6 Col. 12 l.7-40 processing node), comprising:
one or more processors  (See Gila Fig. 3, Fig. 6 Col. 12 l.7-40);
memory storing computer-executable instructions that, when executed by the one or more processors (See Gila Fig. 3, Fig. 6 Col. 12 l.7-40), cause a flow controller (of the network element See Gila Fig. 3, Fig. 6, Col. 12 l.7-40 processing node configured to select frequency band, processing node may be access node 306, gateway node 310 or controller node 308) to perform operations comprising:
receiving one or more input factors associated with a radio access network (RAN) (See Gila Fig. 3, Fig. 4 402, 404, Col. 7 l.1-67 teaching receiving metrics including service class, traffic class, bandwidth usage, application type);
determining a state of the RAN based on the input factors (See Gila Fig. 3, Fig. 4 402, 404,  Col. 7 l.1-67 determining state of RAN including bandwidth usage, data traffic pattern, traffic class, time of day);
generating a spectrum allocation (See Gila Fig. 4 402, 404, Col. 6 l.18-35 teaching associating frequency band to application type) based at least in part on a system trained  based on historical data associated with the input factors (See Gila Fig. 4 402, 404, Col. 6 l.18-35, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day, and historical data) and on the state of the RAN (See Gila Fig. 4 402, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day which correspond to state of RAN); 
wherein the spectrum allocation indicates one or more portions of spectrum associated with one or more user equipment (UE) types(See Gila Fig. 3, Fig. 4 402, 404, See Gila Col. 8 Lines 55-68 “The frequency band can also be selected for the communication session with the wireless based on a service class associated with the wireless device. For example, the wireless device can be associated with a level of priority provisioned within the communication system for the wireless device, such as a premium-level subscriber, an emergency responder, and the like. When the service class associated with the wireless device is relatively higher, a frequency band comprising a larger channel bandwidth can be selected. When the service class associated with the wireless device is relatively lower, a frequency band comprising a smaller channel bandwidth can be selected.”; See also Col. 6 l.18-35 teaching associating frequency band to application type, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day, and historical data);
and causing a plurality of base stations of the RAN (See Gila Fig. 3 Col. 4 l. 48-55 access node 306; Fig. 1, Col. 2 Lines 6-20 “..106 may comprise a wireless network, including base stations, ..”) to use the one or more portions of spectrum indicated by the spectrum allocation during communications with one or more UEs that are associated with the one or more traffic types or the one or more UE types (See Gila Fig. 3, Fig. 4 406-410, Col. 8. L. 1-30 selection of frequency band for communication session),
wherein the plurality of base stations (See Gila Fig. 3 Col. 4 l. 48-55 access node, communication network 312) include one or more of a Long-Term Evolution (LTE) base station and a fifth generation (5G) base station (See Gila Fig. 3 Col. 5 l. 33 – Col. 6 l. 5 LTE network… Other wireless protocols can also be used).
Gila does not explicitly disclose the flow controller generates the spectrum allocation based at least in part on a trained machine learning system, and wherein the plurality of base stations include a fifth generation (5G) base station.
Barton teaches wherein the flow controller generates the spectrum allocation based at least in part on a machine learning system trained based on historical data associated with the input factors (See Barton Fig. 1, Fig. 4, [0046] As another example, default spectrum allocations may be additionally or alternatively allocated based on machine learning techniques which predict metrics from historical metrics, for one or both of WiFi network 130 and RAN 140; See also Barton [0115]-[0116] teaches spectrum allocations for priority user types, subscriber type, user identifiers, [0117] teaches spectrum allocations based on best effort user types), and
wherein the plurality of base stations (See Barton Fig. 1, [0016] RAN 140 may include one or more cellular base stations and optionally a base station controller ) include one or more of a Long-Term Evolution (LTE) base station and a fifth generation (5G) base station (See Barton [0015] LTE and 5G).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Gila to include the noted teachings of Barton, in order to optimize spectrum allocations for WiFi and radio access networks (Barton [0148]). 
Regarding Claim 16, Gila discloses One or more non-transitory computer-readable media storing computer-executable instructions that (See Gila Fig. 3, Fig. 6 Col. 12 l.7-40 processing node), comprising:
when executed by one or more processors of a network element (See Gila Fig. 3, Fig. 6 Col. 12 l.7-40), cause a flow controller of the network element (See Gila Fig. 3, Fig. 6, Col. 12 l.7-40 processing node configured to select frequency band, processing node may be access node 306, gateway node 310 or controller node 308) to perform operations comprising:
receiving one or more input factors associated with a radio access network (RAN) (See Gila Fig. 3, Fig. 4 402, 404, Col. 7 l.1-67 teaching receiving metrics including service class, traffic class, bandwidth usage, application type);
determining a state of the RAN based on the input factors (See Gila Fig. 3, Fig. 4 402, 404,  Col. 7 l.1-67 determining state of RAN including bandwidth usage, data traffic pattern, traffic class, time of day);
generating a spectrum allocation (See Gila Fig. 4 402, 404, Col. 6 l.18-35 teaching associating frequency band to application type) based at least in part on a system trained  based on historical data associated with the input factors (See Gila Fig. 4 402, 404, Col. 6 l.18-35, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day, and historical data) and on the state of the RAN (See Gila Fig. 4 402, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day which correspond to state of RAN); 
wherein the spectrum allocation indicates one or more portions of spectrum associated with one or more user equipment (UE) types (See Gila Fig. 3, Fig. 4 402, 404, See Gila Col. 8 Lines 55-68 “The frequency band can also be selected for the communication session with the wireless based on a service class associated with the wireless device. For example, the wireless device can be associated with a level of priority provisioned within the communication system for the wireless device, such as a premium-level subscriber, an emergency responder, and the like. When the service class associated with the wireless device is relatively higher, a frequency band comprising a larger channel bandwidth can be selected. When the service class associated with the wireless device is relatively lower, a frequency band comprising a smaller channel bandwidth can be selected.”; See also Col. 6 l.18-35 teaching associating frequency band to application type, Col. 7 l.1-67 teaching frequency band association to application type based on bandwidth usage, data traffic pattern, traffic class, time of day, and historical data);
and causing one or more base stations of the RAN (See Gila Fig. 3 Col. 4 l. 48-55 access node 306) to use the one or more portions of spectrum indicated by the spectrum allocation during communications with one or more UEs that are associated with the one or more traffic types or the one or more UE types (See Gila Fig. 3, Fig. 4 406-410, Col. 8. L. 1-30 selection of frequency band for communication session).  
Gila does not explicitly disclose the flow controller generates the spectrum allocation based at least in part on a trained machine learning system, wherein the machine learning system is configured to balance goals associated with network metrics and goals associated with Quality of User Experience (QoE) metrics.
Barton teaches wherein the flow controller generates the spectrum allocation based at least in part on a machine learning system trained based on historical data associated with the input factors (See Barton Fig. 1, Fig. 4,  [0046] As another example, default spectrum allocations may be additionally or alternatively allocated based on machine learning techniques which predict metrics from historical metrics, for one or both of WiFi network 130 and RAN 140; See also Barton [0115]-[0116] teaches spectrum allocations for priority user types, subscriber type, user identifiers, [0117] teaches spectrum allocations based on best effort user types), and 
wherein the machine learning system is configured to balance goals associated with network metrics and goals associated with Quality of User Experience (QoE) metrics (See Barton [0140] “ method 400 may achieve one or more other goals ..a maximum number of flows served in the aggregate by wireless networks 130 and 140, and/or a maximum number of flows per quality of service level served in the aggregate by wireless networks 130 and 140…” ; Barton [0087], [0089], [0081]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Gila to include the noted teachings of Barton, in order to optimize spectrum allocations for WiFi and radio access networks (Barton [0148]). 
Regarding Claims 2, 12 and 17, Gila discloses wherein the input factors include one or more of: packet characteristics associated with data packets passing through the flow controller; UE characteristics associated with the one or more UEs;or network characteristics associated with the RAN (See Gila Fig. 3, Fig. 4 402, 404, Col. 7 l.1-67 teaching various packet, UE and RAN characteristics such as service class, traffic class, bandwidth usage, application type).
Regarding Claim 3, Gila discloses wherein the one or more portions of spectrum are selected from one or more of low band frequencies, mid-band frequencies, or high band frequencies (See Gila Fig. 4 402, 404, Col. 6 l.18-35 teaching “communication links 314, 316, 318, and 320 can each comprise one of an 800 MHz frequency band, a 1.9 GHz frequency band, a 2.5 GHz frequency band” corresponding to low, mid and high).  
Regarding Claims 4, 13 and 18, Gila discloses the spectrum allocation indicates a first portion of spectrum associated with a first type of traffic and a second portion of spectrum associated with a second type of traffic (See Gila Fig. 4 402, 404, Col. 6 l.18-35 teaching first frequency band association to first application type and second frequency band to second application type).  
Regarding Claims 5, 14 and 19, Gila discloses wherein the spectrum allocation indicates at least a first portion of spectrum associated with guaranteed bitrate traffic (See Gila Fig. 4 402, 404, Col. 6 l.18-35, Col. 6 l. 43-55 teaching application type can be minimum data rate, minimum throughput, or a voice application each corresponding to guaranteed bitrate traffic).
Regarding Claim 7, Gila discloses wherein the one or more base stations (See Gila Fig. 3 Col. 4 l. 48-55 access node, communication network 312) include one or more of a Long-Term Evolution (LTE) base station and a fifth generation (5G) base station (See Gila Fig. 3 Col. 5 l. 33 – Col. 6 l. 5 LTE network).
Regarding Claim 8, Gila discloses wherein the network element at which the flow controller executes is one of the one or more base stations (See Gila Fig. 3, Fig. 6, Col. 12 l.7-40 processing node configured to select frequency band, processing node may be access node 306).  
Regarding Claim 9, Gila discloses wherein the network element at which the flow controller executes is positioned between a core network of the telecommunication network and the one or more base stations (See Gila Fig. 3, Fig. 6, Col. 12 l.7-40 processing node configured to select frequency band, processing node may be gateway node 310 or controller node 308).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghavami; Gila et al. US 9332547 and BARTON; Robert et al. US 20190159176 further in view of Zhou; Hua et al. US 10879985.
Regarding Claim 10, the combination teaches the flow controller executes in the network element (See Gila Fig. 3, Fig. 6 Col. 12 l.7-40 processing node may be packet data network gateway (P-GW) or a packet data serving node (PDSN)).
The combination does not explicitly disclose the flow controller executes at a Packet Data Convergence Protocol (PDCP) layer in the network element.
Zhou teaches the flow controller executes at a Packet Data Convergence Protocol (PDCP) layer in the network element (See Zhou Fig. 13A, Fig. 14, Col. 15. l. 38-67 node executing PDCP Col. 16 l.30-50 node performing spectrum allocation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Zhou, in order to utilize more spectrum to meet data needs (Zhou Col. 16. L. 60-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647